FILED
                              NOT FOR PUBLICATION                           APR 26 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ADAN OSBEL DE LEON-CALDERON;                      No. 09-71234
et al.,
                                                  Agency Nos. A070-805-200
               Petitioners,                                   A070-805-198
                                                              A098-461-350
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Adan Osbel De Leon-Calderon and his family, natives and citizens of

Guatemala, petition pro se for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying De Leon-




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Calderon’s application for relief under the Nicaraguan Adjustment and Central

American Relief Act (“NACARA”). We dismiss the petition for review.

      We lack jurisdiction to review the agency’s determination that De Leon-

Calderon did not establish eligibility for NACARA relief. See Lanuza v. Holder,

597 F.3d 970, 972 (9th Cir. 2010) (per curiam) (this court lacks jurisdiction to

determine petitioner’s statutory eligibility for NACARA § 203 relief); see also

Illegal Immigration Reform and Immigrant Responsibility Act of 1996,

§ 309(c)(5)(C)(ii), Pub. L. No. 104-208 (“A determination by the Attorney General

as to whether an alien satisfies the requirement of clause (i) is final and shall not be

subject to review by any court”), as amended by NACARA, Pub. L. No. 105-100

(1997).

      PETITION FOR REVIEW DISMISSED.




                                            2                                    09-71234